department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uics feb t ef ra t3 attn managing director legend taxpayer a taxpayer b taxpayer c company a company b subtrust a subtrust b trustee w ira x plan x trust t court w state u county v amount property a page amount amount date date date date date date date date date date dear this is in response to the letter submitted on your behalf by your authorized representative s as supplemented by a fax and a e-mail in which they on your behalf request a series of letter rulings under sec_401 of the internal_revenue_code code the following facts and representations support your ruling_request your two letter_ruling requests have been renumbered as three separate requests for ease of understanding fax a died on date taxpayer a whose date of birth was date thus taxpayer b is older than taxpayer c taxpayers band c aresident of state u without having attained age taxpayer a was not married at his death but was survived by two daughters taxpayers b and c taxpayer b’s date of birth was date and taxpayer c’s date of birth was date survived taxpayer a and were alive as of the date of this ruling_request at his death taxpayer a maintained ira x an individual_retirement_account represented to be qualified within the meaning of code sec_408 with company a at his death taxpayer a was also a participant in plan x a plan represented to be qualified within the meaning of code sec_401 and sponsored by company b page on or about date laxpayer a executed trust t on or about date and taxpayer a amended trust t date t required property a be allocated to subtrust a one of two sub-trusts created under the terms of trust t in relevant part the date amendment to trust trustee w a state u trust bank is the trustee of trust t it has been represented that at all times relevant to this request for letter_ruling trust t was is valid under the laws of state u it has also been represented that trust t became irrevocable at the death of taxpayer a finally it has been represented that the documentation described in sec_1_401_a_9_-4 question and answer- of the final income_tax regulations was provided to the administrators custodians of ira x and plan x prior to date subsequent to the death of taxpayer a court w county v state u represented to be a court of competent jurisdiction modified and reformed trust t effective as of date on or about date taxpayer a named trust t as the beneficiary of his ira x on taxpayer a named trust t as the beneficiary of his interest in plan x said or about date beneficiary designations remained in effect at the death of taxpayer a as of date the value of ira x was approximately amount and the value of taxpayer a’s interest in plan x was approximately amount at the death of taxpayer a_trust t was divided into subtrust a and subtrust b it has been represented that ira x and taxpayer a’s interest in plan x have been allocated in their entirety to subtrust b your authorized representative asserts on your behalf that the allocation of ira x and of taxpayer a’s interest in plan x to subtrust b followed the required allocation of property a to subtrust a as noted above and followed the allocation to subtrust a of cash approximating amount sufficient to pay expenses associated with property a which payment pursuant to the terms of trust t was to be made from subtrust a assets to the extent possible your authorized representative asserts in short that after the allocation of property a and amount cash to subtrust a ira x and taxpayer a’s interest in plan x had to be allocated to subtrust b in general article v of trust t governs the disposition of subtrust b assets article v paragraph a-v-2 of trust t as amended provides that the trustee of trust t shall reallocate the assets held in subtrust b into shares for the issue of taxpayer a per stirpes article v paragraph a-v-3 of trust t as amended provides that the trustee thereof shall distribute income and principal to the share beneficiary ie each of taxpayer a’s daughters for such beneficiary’s health support maintenance including reasonable luxuries and education article v paragraph a-v-4 of trust t as amended provides that each beneficiary is given a testamentary general_power_of_appointment page article ii section a paragraph a-ij-1-a of trust t as modified prohibits after date the use of any retirement accounts to pay any of taxpayer a’s expenses due to his last illness funeral_expenses debts claims or administrative expenses article ii section a paragraph a-ii-1-b of trust t as modified prohibits after date the use of any retirement accounts to pay any taxes or assessments with respect to trust property or any estate_taxes assessed by reason of taxpayer a’s death article ii section b of trust t as amended in relevant part defines retirement account to include any ira plan benefit or annuity article v section a paragraph a-v-3-b of trust t as amended provides that notwithstanding anything herein to the contrary any and all amounts withdrawn from any retirement accounts_payable to the trust shall be distributed not less frequently than annually to or for the benefit of the person for whose benefit a share of subtrust b has been allocated it has been represented on your behalf that funds from retirement assets will be used to pay asset management fees to trustee w which fees will be paid directly to trustee w and will not flow through trust t based on the above facts and representations you through your authorized representative request the following letter rulings that trust t as amended is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-5 that code sec_401 minimum required distributions from ira x may be calculated based upon the life expectancy of taxpayer b the elder of taxpayers b and c using the single life table found in the final regulations and that code sec_401 minimum required distributions from taxpayer a’s interest in plan x may be calculated based upon the life expectancy of taxpayer b the elder of taxpayers b and c using the single life table found in the final regulations with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives page of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides an exception to the 5-year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained with further respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date in addition the final regulations have been modified in part see 2004_26_irb_1082 date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 ii1 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee page died this rule also applies if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 ii and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1 a - the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated page beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 a provides in relevant part that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-5 of the final regulations q a-7 b provides in short that except as provided in paragraph c of this a-7 if a beneficiary’s entitlement to an employee’s benefit after the employee’s death is a contingent right such contingent beneficiary is nevertheless considered to be a beneficiary for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 c provides in relevant part that a person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor in the interest of one of the employee’s beneficiaries upon that beneficiaries death must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary q a-7 c provides an example pursuant to which a principal remainderman of an income_beneficiary of an employee’s interest must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of page an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual the single life table indicates that the life expectancy of a 26-year old i sec_57_2 years sec_402 of the code states in relevant part that any amount actually distributed to any distribute by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distribute in the taxable_year of the distribute in which distributed under sec_72 relating to annuities code sec_408 provides the rules governing iras code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 with specific reference to your first ruling_request it has been represented that trust t and the sub-trusts created under its terms are valid under the laws of state u and became irrevocable at the death of taxpayer a furthermore it has been represented that a copy of the documentation required under the final regulations promulgated under code sec_401 was timely given to the administrator s or ira x and plan x finally the identities of the beneficiaries of trust t may be determined by perusing its terms thus in response to your initial ruling_request we conclude as follows that trust t as amended is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-5 with respect to your second and third ruling requests since trust t and its sub-trusts constitute a valid see-through trust it is necessary to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 and sec_408 of taxpayer a’s ira x and of his interest in plan x interest in plan x were allocated to subtrust b after other assets were allocated to subtrust a which necessitated the allocation of ira x and taxpayer a’s interest in plan x to subtrust b in short it has been represented that the allocation of ira x and of taxpayer a’s interest in plan x to subtrust b was required under the terms of trust t in this regard we note that ira x and taxpayer a’s as noted above taxpayers b and c are beneficiaries of subtrust b as amended the terms of trust t and subtrust b require that all distributions made from ira x and from taxpayer a’s interest in plan x during a calendar_year be paid to the appropriate distribute payee during said calendar_year said requirement precludes the accumulation of any portion of said distributed amounts for the benefit of other subtrust b beneficiaries after the end of the year with respect to page which said distribution was made as a result taxpayers b and c are the only beneficiaries who will receive the distributed amounts and the only beneficiaries who must be considered for purposes of determining who is the designated_beneficiary within the meaning of code sec_401 of ira x and of taxpayer a’s interest in plan x as noted previously taxpayer b is older than taxpayer c thus with respect to your second and third ruling requests based on the above we conclude as follows that code sec_401 minimum required distributions from ira x may be calculated based upon the life expectancy of taxpayer b the elder of taxpayers b and c using the single life table found in the final regulations and that code sec_401 minimum required distributions from taxpayer a’s interest in plan x may be calculated based upon the life expectancy of taxpayer b the elder of taxpayers b and c using the single life table found in the final regulations this ruling letter is based on the assumption that ira x meets the requirements of code sec_408 at all times relevant to and that plan x is qualified within the meaning of code sec_401 at all times relevant thereto furthermore this ruling letter rests on the assumption that trust t and its related sub-trusts are valid under the laws of state u as represented it also assumes the correctness of all facts and representations contained therein a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact esquire id who may be reached pincite--- not a toll-free number or -- fax sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
